 

Case 3:20-cr-01102-JM Document 39 Filed 04/17/20 Pp
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT Cd

 

 

 

SOUTHERN DISTRICT OF CALIFORNTAgg fea ah
UNITED STATES OF AMERICA JUDGMENT IN £C
SO V. (For Offenses Committed On or Aftey
DAVID ROBERTO GARCIA (1)

Case Number: 3:20-CR-01102-JM

 

 

. Marcus 8. Bourassa

Defendant’s Attomey
USM Number ,

CT] -
THE DEFENDANT:
pleaded guilty to count(s) One of the Information

Lo - was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count

8:1324(A\(2\(B (ii) - Bringing In Aliens Without Presentation (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

CL] Countfs) , , is dismissed on the motion of the United States.

& Assessment: $100.00, waived.

Ci JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine L] Forfeiture pursuant to order filed _, included herein.
_ITIS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

-~change-of name; residence; or-mailing-address-until-all-fines; restitution; costs, and-special- assessments-imposed-by-this-~------

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

April 17, 2020

Date of Imposition of Sentence

I Mei ls

HOS/JEFFREY)T. MILLER
UNITED STATES DISTRICT JUDGE

 
Case 3:20-cr-01102-JM Document 39 Filed 04/17/20 PagelD.90 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case :

 

DEFENDANT: DAVID ROBERTO GARCIA (1) , Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-01102-JM

IMPRISONMENT |
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term oft
Time served as to Count |»

 

Sentence imposed pursuant to Title 8 USC Section 1326(b). .
The court makes the following recommendations to the Bureau of Prisons:

og

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:

 

O at | AM. on
_ O asnotified by the United States Marshal. |

Ol The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL! onor before
O as notified by the United States Marshal.
OO as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

I have executed this judgment as follows:
- Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3;:20-CR-01102-JM

 
